EXHIBIT FALL MATURITY CREDIT AGREEMENT Dated as of March 26, 2009 Among TENNESSEE VALLEY AUTHORITY, as the Borrower BANK OF AMERICA, N.A., as Administrative Agent BANK OF AMERICA, N.A., as a Lender and THE OTHER LENDERS PARTY HERETO Table of Contents ARTICLE IDEFINITIONS AND ACCOUNTING TERMS 1 1.01Defined Terms 1 1.02Other Interpretive Provisions 15 1.03Accounting Terms 15 1.04Times of Day 16 1.05Letter of Credit Amounts 16 ARTICLE IITHE COMMITMENTS AND LOANS 16 2.01Loans 16 2.02Borrowings, Conversions and Continuations of Loans 17 2.03Letter of Credit 18 2.04Prepayments 26 2.05Termination or Reduction of Aggregate Commitments; Availability 26 2.06Repayment of Loans 27 2.07Interest 27 2.08Commitment Fee 28 2.09Computation of Interest and Fees 28 2.10Evidence of Debt 28 2.11Payments Generally; Administrative Agent’s Clawback 29 2.12Sharing of Payments by Lenders 30 ARTICLE IIITAXES, YIELD PROTECTION AND ILLEGALITY 31 3.01Taxes 31 3.02Illegality 33 3.03Inability to Determine Rates 34 3.04Increased Costs 34 3.05Compensation for Losses 35 3.06Mitigation Obligations; Replacement of Lenders 36 3.07Survival 36 ARTICLE IVCONDITIONS PRECENDENT TO LOANS 36 4.01Conditions to Closing 36 4.02Conditions to all Credit Extensions 37 ARTICLE VREPRESENTATIONS AND WARRANTIES 38 5.01Existence, Qualification and Power 38 5.02Authorization; No Contravention 38 5.03Governmental Authorization; Other Consents 38 5.04Binding Effect 39 5.05Financial Statements; No Material Adverse Effect 39 5.06Litigation 39 5.07No Default 39 5.08Ownership of Property; Liens 40 5.09Environmental Compliance 40 5.10Payment of Governmental Charges 40 5.11ERISA Compliance 40 5.12Margin Regulations; Investment Company Act; Public Utility Holding Company Act 41 5.13Disclosure 41 5.14Compliance with Laws 42 ARTICLE VIAFFIRMATIVE COVENANTS 42 6.01Financial Statements 42 6.02Certificates; Other Information 42 6.03Notices 43 6.04Payment of Obligations 44 6.05Preservation of Existence, Etc. 44 6.06Maintenance of Properties 44 6.07Maintenance of Insurance 44 6.08Compliance with Laws 45 6.09Books and Records 45 6.10Inspection Rights 45 6.11Use of Proceeds 45 ARTICLE VIINEGATIVE COVENANTS 46 7.01Liens 46 7.02Indebtedness 46 7.03Fundamental Changes; Subsidiaries 46 7.04Change in Nature of Business 46 7.05Use of Proceeds 46 ARTICLES VIIIEVENTS OF DEFAULT AND REMEDIES 47 8.01Events of Default 47 8.02Remedies Upon Event of Default 49 8.03Application of Funds 49 ARTICLE IXADMINISTRATIVE AGENT 50 9.01Appointment and Authority 50 9.02Rights and Obligations as a Lender 50 9.03Exculpatory Provisions 51 9.04Reliance by Administrative Agent 52 9.05Delegation of Duties 52 9.06Resignation of Administrative Agent 52 9.07Non-Reliance on Administrative Agent and Other Lenders 53 9.08No Other Duties; Etc. 53 9.09Administrative Agent May File Proofs of Claim 53 ARTICLES XMISCELLANEOUS 54 10.01Amendments, Etc. 54 10.02Notices and Other Communications; Facsimile Copies 55 10.03No Waiver, Cumulative Remedies 57 10.04Expenses; Indemnity; and Damage Waiver 57 10.05Payments Set Aside 59 10.06Successors and Assigns 59 10.07Treatment of Certain Information; Confidentiality 62 10.08 Set-off 62 10.09Interest Rate Limitation 63 10.10Counterparts; Integration; Effectiveness 63 10.11Survival of Representations and Warranties 63 10.12Severability 63 10.13Replacement of Lenders 64 10.14Termination of Existing Fall Maturity Credit Facility 64 10.15Governing Law; Jurisdiction; Etc. 64 10.16Waiver of Right to Trial by Jury 65 10.17USA PATRIOT Act Notice 66 10.18Statement of Borrower regarding the Bankruptcy Code of the UnitedStates 66 10.19No Advisory or Fiduciary Responsibility 66 10.20TVA Related Provisions 66 EXHIBITS 2.02Form of Loan Notice 2.10Form of Note 10.07Form of Assignment and Assumption 10.20Certification for Contracts, Grants, Loans, and CooperativeAgreements FALL MATURITY CREDIT AGREEMENT This FALL MATURITY CREDIT AGREEMENT is entered into as of March 26, 2009 among TENNESSEE VALLEY AUTHORITY, a wholly owned corporate agency and instrumentality of the United States of America (the “Borrower”), the Lenders (defined herein) and BANK OF AMERICA, N.A., as a Lender and as Administrative Agent. The Borrower has requested that the Lenders provide $1.00 billion in credit facilities for the purposes set forth herein, and the Lenders are willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms. As used in this Agreement, the following terms shall have the meanings set forth below: “Administrative Agent” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 10.02 or such other address or account as the Administrative Agent may from time to time notify to the Borrower and the Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Aggregate Commitments” means the aggregate of the Commitments of all the Lenders.The amount of the Aggregate Commitments in effect on the Closing Date is ONE BILLION DOLLARS “Agreement” means this Fall Maturity Credit Agreement. “Annual Financial Statements” means the balance sheet of the Borrower as of the end of the fiscal year ended September 30, 2008, and the related statements of income and cash flows for such fiscal year. “Applicable Percentage” means with respect to any Lender at any time, the percentage (carried out to the ninth decimal place) of the Aggregate Commitments represented by such Lender’s Commitment at such time;provided that if the commitment of each Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the Applicable Percentage of each Lender shall be determined based on the Applicable Percentage of such Lender most recently in effect, givingeffect to any subsequent assignments.The initial Applicable Percentage of eachLender is setforth opposite the name of such Lender on 1 Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto,as applicable. “Applicable Rate” means, for any day, the percentages per annum set forth on Schedule 1.01 based upon the S&P Debt Rating and the Moody’s Debt Rating then in effect.The Applicable Rate shall be determined by the Administrative Agent based on the lower of the S&P Debt Rating and Moody’s Debt Rating then in effect.Each change in the Applicable Rate shall be effective on and as of the date of such change and shall be applicable to all existing Credit Extensions and to any new Credit Extensions made on and after the date thereof. “Approved Fund” means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an Eligible Assignee (with the consent of any party whose consent is required by Section 10.06(b)), and acceptedby the Administrative Agent, in substantially the form of Exhibit 10.07 or any other form approved by the Administrative Agent and the Borrower. “Availability Period” means the period from and including the Closing Date to the earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination of the commitment of each Lender to make Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section “Bank of America” means Bank of America, N.A. and its successors. “Base Rate” means for any day a fluctuating rate per annum equal to the highest of (a) the Federal Funds Rate plus one and one-half of one percent (1.5%), (b) the LIBOR Rate for an Interest Period of 30 days plus one and one-half of one percent (1.5%) and (c) the Prime Rate. “Base Rate Loan” means a Loan that bears interest based on the Base Rate. “Borrower” has the meaning specified in the introductory paragraph hereto. “Borrowing” means a borrowing consisting of simultaneous Loans of the same Type and, in the case of LIBOR Rate Loans, having the same Interest Period, made by each of the Lenders pursuant to Section2.01. “Business Day” means any day other than a Saturday, Sunday or other day on which commercial banks are authorized to close under the Laws of, or are in fact closed in, the state where the Administrative Agent’s Office is located and, if such day relates to any LIBOR Rate Loan, means any such day on which dealings in Dollar deposits are conducted by and between banks in the LIBOR market. “Businesses” means, at any time, a collective reference to the businesses operated by the Borrower at such time. 2 “Change in Law” means the occurrence, after the date of this Agreement, of any of the following: (a) the adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule, regulation or treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c) the making or issuance of any guideline or directive by any Governmental Authority. “Closing Date” means the date hereof. “Commitment” means, as to each Lender, its obligation to make Loans to the Borrower pursuant to Section 2.01 and purchase participations in L/C Obligations pursuant to Section 2.03(a) in an aggregate principal amount at any one time outstanding not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable, as such amount may be adjusted from time to time in accordance with this Agreement. “Contractual Obligation” means, as to any Person, any provision of any security issued by such Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it or any of its property is bound. “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise.“Controlling” and “Controlled” have meanings correlative thereto.Without limiting the generality of the foregoing, a Person shall be deemed to be Controlled by another Person if such other Person possesses, directly or indirectly, power to vote five percent (5%) or more of the securities having ordinary voting power for the election of directors, managing general partners or the equivalent. “Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C Credit
